Citation Nr: 9910717	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for loss of 
the left testicle as a result of treatment and surgery 
performed at a Department of Veterans Affairs facility in 
November and December 1989.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1966 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for loss of the left testicle as a result of treatment and 
surgery performed at a Department of Veterans Affairs 
facility in November and December 1989.  The veteran 
testified at a personal hearing in October 1995.  In a 
February 1996 decision, the hearing officer confirmed the 
denial.  

The Board notes that the May 1995 rating decision also denied 
service connection for residuals of a left groin injury.  The 
veteran did not file a notice of disagreement with this 
determination and the issue has not been certified for 
appeal.  It will not be addressed herein.  Additionally, 
several rating decisions involving increased rating claims 
for various service-connected disabilities were issued by the 
RO from August 1996 to October 1997.  However, those issues 
have also not been certified for appeal and will not be 
addressed herein.  

In November 1991, in another case, the United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals) invalidated 38 C.F.R. 
§ 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
The Court's decision was affirmed by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court and the Federal Circuit.  Brown v. Gardner, 513 
U.S. 115 (1994).  

Thereafter, the Secretary of Veterans Affairs (Secretary) 
sought an opinion from the United States Attorney General as 
to the full extent to which benefits were authorized under 
the Supreme Court's decision.  On March 16, 1995, interim 
regulations were published deleting the fault or accident 
provision of 38 C.F.R. § 3.358 in order to conform the 
regulations to the Supreme Court's decision.  The final 
regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c).

The Board notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. 
§ 1151 are effective for appeals filed on or after October 1, 
1997.  Hence, they are not applicable in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  During VA hospitalization from November 15-16, 1989, the 
veteran was diagnosed with epididymitis, and a hydrocele with 
possible orchitis, of the left testicle.  

3.  During VA hospitalization in December 1989, the veteran 
underwent exploration of  the left testicle; a left 
testicular torsion was found and the testicle was removed.  

4.  The veteran was informed of the risks associated with the 
surgery; and it is shown that the loss of the left testicle 
was a necessary consequence of the procedure, not secondary 
to it.  

5.  A good cause showing has not been made to warrant 
procurement of an independent medical expert opinion.
CONCLUSIONS OF LAW

1.  Benefits under 38 U.S.C.A. § 1151 for loss of the left 
testicle as a result of treatment and surgery performed at a 
VA facility in November and December 1989 are not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).

2.  The request for an independent medical expert opinion is 
denied.  38 C.F.R. § 20.902 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has found that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, it is found that he has 
presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

I.  Factual Background

A VA progress report dated November 15, 1989, revealed that 
the veteran indicated that he had a 20+ year history of 
intermittent swelling of the left testicle which was treated 
in the past with antibiotics.  Four days previously, he 
developed pain and swelling.  

A VA medical record dated November 15, 1989, indicated that 
the veteran was seen for complaints of left testicular pain 
and swelling.  Examination revealed a large, slightly tender 
hydrocele.  He was admitted overnight and treated with 
intravenous antibiotics.  His symptoms resolved by morning 
and he was discharged.  The report noted that a two-week 
follow-up was planned, as well as a possible hydrocelectomy.  

A VA medical certificate dated November 15, 1989, reported 
that the veteran was seen for complaints of swollen privates 
and groin for the past four days.  He indicated that he had 
intermittent scrotal pain for years, primarily tenderness at 
the "membrane" between the testicles.  It usually resolved 
in one to two days.  Examination revealed a rock hard, left 
scrotal mass with moderate tenderness.  The assessment was 
probable orchitis.  He was admitted and started on 
intravenous antibiotics.  

An undated VA medical record noted that the veteran gave a 
history of an asymptomatic left scrotal mass which was 
thought to be a hydrocele.  Presently, he complained that it 
had become uncomfortable, larger and somewhat painful on 
occasion.  Examination revealed a large, slightly tender mass 
on the left testicle.  The testes were non-palpable.  He 
requested removal of the hydrocele.  

A VA Doctor's Order's form reported that the veteran was 
discharged on November 16, 1989, at 7:30 a.m.  He was advised 
to make a follow-up appointment on Thursday, November 30, 
1989.  

A VA progress note dated November 30, 1989, reported that the 
veteran was status post admission for left epididymitis.  He 
was found to have a large hydrocele and was returning for 
follow-up.  He continued to complain of discomfort and pain 
in the area.  The notations indicated that a sonogram would 
be scheduled on December 4, 1989, to rule out cancer, and a 
tentative hydrocelectomy would be scheduled on December 19, 
1989.  

A VA radiologic consultation report related that the veteran 
underwent a scrotal ultrasound on December 19, 1989, to rule 
out malignancy versus hydrocele.  The impression was a 
complex mass surrounding the left testicle.  The mass was 
separate from the testicle.  The findings were non-specific.  

A VA consent form, signed and dated by the veteran on 
December 19, 1989, at 9:00 a.m., reported that the veteran 
was to undergo a hydrocelectomy with possible left 
orchiectomy.  The purpose of the procedure was to remove a 
bag of fluid from around the left testicle.  He was advised 
that the attendant risks included bleeding, infection and 
loss of testicle.  The physician and nurse also signed the 
form.  Both the original and a copy of this document were 
included in the medical records.  

A VA operation report demonstrated that the veteran underwent 
a left scrotal exploration with left orchiectomy on December 
19, 1989.  The report noted that the veteran had presented 
one month prior with complaints of severe left testicular 
pain.  He was admitted overnight and treated with intravenous 
antibiotics.  He was scheduled for scrotal ultrasound to rule 
out malignancy; however, he missed multiple appointments for 
this study.  Ultrasound the day of the surgery revealed a 
normal testicle with multiple loculated cysts around it.  A 
hydrocelectomy was recommended and he was advised that there 
was a possibility of an orchiectomy if a nonviable testicle 
or testicular tumor were found.  He signed a consent form 
with the understandings that possible complications included 
bleeding, infection and loss of the testicle.  Examination of 
the testicle during the procedure showed an old testicular 
torsion.  The testicle was resected.  It was noted that the 
veteran tolerated the procedure well and there were no 
complications.  

A VA Operating Room Nursing Data Worksheet indicates that the 
veteran's time in was 12:48 p.m. and the time out was 2:05 
p.m..

A VA progress note dated December 19, 1989, noted a pre-
operative diagnosis of a left scrotal mass.  A left scrotal 
exploration and left orchiectomy was performed.  The post-
operative diagnosis was left testicular torsion.  

At a personal hearing in October 1995, the veteran testified 
that he went to the VAMC with complaints of swelling and pain 
in his groin.  He was told that there 


was fluid on the left testicle, and was advised to return for 
removal of the fluid.  He returned for the surgery thinking 
that only fluid was to be removed and he woke up and 
discovered that his testicle had been removed as well.  He 
related that he was asked to sign the consent form after the 
surgery.  

In an October 1995 statement, [redacted], Jr., reported 
that he drove the veteran to the VAMC on November 15, 1989.  
He returned the next morning to pick him up and the veteran 
showed him a document stating that he was to return to the VA 
hospital on December 19, 1989, to have fluid removed from his 
groin.  Mr. [redacted] also drove him to the VAMC on December 19, 
1989, and took him home after the surgery.  

At a personal hearing before a member of the Board in January 
1999, the veteran testified that he went to the VA hospital 
on November 14, 1989, and was kept overnight.  He had 
complained of swelling and pain in his left groin.  At 
discharge, he was told to return on December 19, 1989, for 
fluid removal and was given a prescription for pain 
medication.  He returned to the hospital on December 19, 
1989, and underwent an ultrasound.  He related that he was 
started on an intravenous drip in the ultrasound room and 
then woke up in the recovery room.  At that time, he was 
informed that his left testicle had been removed.  He 
asserted that he was asked to sign the consent form after the 
surgery.  The veteran's representative asserted that the 
consent form was not currently in the veteran's file.  He 
also requested that an independent medical expert opinion be 
obtained.  

II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful 


misconduct, and such injury or aggravation results in 
additional disability to or the death of the veteran, 
disability or dependency and indemnity compensation benefits 
shall be awarded in the same manner as if such disability 
were service connected.  

The corresponding regulation provides:  Compensation will not 
be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2).  Furthermore, in determining whether 
additional disability or death resulted from a disease or an 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, the following 
considerations will govern:  (1)  It will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith; (2)  
The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination; and (3)  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. 
§ 3.358(c)(1)(2)(3).

The record reflects that the veteran was seen at a VA 
facility on November 15, 1989, for complaints of swelling and 
pain in the left groin.  A left hydrocele, with possible 
orchitis, was discovered.  He was admitted and treated with 
antibiotics.  The following morning, his symptoms had 
resolved and he was discharged.  A subsequent medical record 
dated November 30, 1989, indicated that he continued to 
complain of discomfort and pain in the left testicle.  A 
sonogram was scheduled on December 4, 1989; however, it was 
noted that the veteran failed to report.  On 


December 19, 1989, a sonogram was performed and the veteran 
underwent surgery for removal of the hydrocele.  The veteran 
was advised of the possible complications as a result of the 
surgery, including the loss of the testicle, and signed a 
consent form.  During the procedure, a left testicular 
torsion was found which required removal of the testicle.  
The veteran asserts that he was not provided proper treatment 
when he initially presented to the VAMC on November 15, 1989, 
with complaints of left testicular pain; however, he has not 
presented any direct medical evidence to support this 
assertion.  In fact, it may be noted that the veteran failed 
to report for diagnostic tests scheduled prior to the 
surgery.  Hence, his failure to follow directions would 
preclude him from benefits under 38 U.S.C.A. § 1151 for the 
loss of the testicle on that basis.  See 38 C.F.R. 
§ 3.358(b)(4).  The evidence reflects that the loss of the 
veteran's left testicle was a necessary consequence of the 
surgery performed on December 19, 1989, and not due to the 
procedure itself.  Therefore, the loss of the testicle does 
not represent additional disability as contemplated under 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358.  As such, the Board 
concludes that benefits under 38 U.S.C.A. § 1151 for loss of 
the left testicle are not warranted.  

To the extent that the veteran asserts that he was not 
informed that he might lose the testicle before the 
procedure, and that he signed the consent form after the 
procedure, the Board notes that the evidence clearly shows 
otherwise.  The record includes both the original and a copy 
of a consent form signed by the veteran on December 19, 1989, 
at 9:00 a.m., several hours prior to surgery.  Furthermore, 
the consent form indicated that the veteran was to undergo a 
hydrocelectomy with possible left orchiectomy, and that the 
attendant risks included bleeding, infection and loss of 
testicle.  Hence, the Board finds that the veteran was 
adequately informed of the risks associated with the 
procedure and gave his consent prior to the surgery.  

Finally, to the extent that the veteran's representative 
asserts that an independent medical expert opinion should be 
obtained, the Board finds that the case does not involve a 
complex or controversial medical or legal issue to warrant 
such opinion.  Hence, a showing of good cause has not been 
made and the request is denied.  See 38 C.F.R. § 20.902.   


ORDER

Benefits under 38 U.S.C.A. § 1151 for loss of the left 
testicle as a result of treatment and surgery performed at a 
VA facility in November and December 1989 are denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

